        Case 1:18-cr-00289-SHS Document 326 Filed 12/01/20 Page 1 of 1




♦�       s u LL I VA N I B R I L L
         A   T   T   O   R   N   E   Y   S   A   T    l A W
                                                                                                TRIN!TY CENTRE
                                                                                   115 BROADWAY. l7TH FLOOR
                                                                                         NEW YORK. NY IOOOE;i
                                                                                         TEL:   (211!) 5SS•IOOO
                                                                                         FAX: 11!11!1566·1068




                                                     December 1, 2020


ViaECF
Honorable Sidney H. Stein                                                MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                         Re: United States v. Kerry Gordon
                                               Ind.# 18 Cr. 289 (SHS)

Dear Judge Stein:

      Mr. Gordon is presently out on bail and restricted to remain in the SDNY
and EDNY. He has previously pied guilty and is awaiting sentencing. He
respectfully requests permission to travel to Miami to visit with his aunt and cousin
from December 13-15.
       I have reached out to the government and PTS. PTS has no objection. The
government defers to PTS. If permitted, I will advise Mr. Gordon to provide a
detailed itinerary with supporting documentation to PTS.

      Thank you for your consideration.

                                                               Very Truly Yours,

                                                               SULLIVAN I BRILL, LLP




                                                               By: Steven Brill

         Request to travel granted.

         Dated: New York, New York
                December 1, 2020
